Opinion filed March 10, 2022




                                     In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-22-00030-CR
                                   ___________

                       BOBBY JACKSON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 15006-D


                     MEMORANDUM OPINION
      Appellant, Bobby Jackson, entered into a plea agreement with the State.
Pursuant to that plea agreement, Appellant pleaded guilty to the third-degree felony
offense of possession of methamphetamine, and the State waived one of the
enhancement allegations and dismissed another pending charge.             See TEX.
HEALTH & SAFETY CODE ANN. § 481.115(c) (West Supp. 2021). The trial court
assessed Appellant’s punishment, in accordance with the terms of the plea
agreement, at confinement for ten years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a pro se notice of appeal and a
motion for extension of time in which to file his notice of appeal. We grant
Appellant’s motion for extension, but we nevertheless dismiss the appeal.
      This court notified Appellant and his court-appointed trial attorney by letter
that his notice of appeal was untimely and that the trial court had certified that this
is a plea bargain case in which Appellant has no right of appeal. See TEX. R.
APP. P. 25.2(a)(2), (d), 26.2; see also TEX. CODE CRIM. PROC. ANN. art. 44.02 (West
2018). We requested that Appellant respond and show grounds to continue the
appeal, and we notified him of the due date for a motion for extension of time with
respect to his notice of appeal. Appellant subsequently filed a timely motion for
extension of time in this court; in his motion, Appellant explained his desire to appeal
and asserted that his trial counsel had performed in a deficient manner.
      In a plea bargain case, Rule 25.2 of the Texas Rules of Appellate Procedure
limits a criminal defendant’s right to appeal. Rule 25.2 provides that, in a plea
bargain case in which the punishment does not exceed the punishment agreed to in
the plea bargain, “a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal, or (C) where the specific appeal is expressly authorized by
statute.” TEX. R. APP. P. 25.2(a)(2). Rule 25.2 also provides that, in the absence of
the trial court’s certification showing that the defendant has a right of appeal, the
appeal “must be dismissed.” TEX. R. APP. P. 25.2(d). We note that Rule 25.2 does
not permit a plea-bargaining defendant to appeal matters related to the voluntariness
of the plea bargain—unless the defendant has obtained the trial court’s permission
to appeal.   See Cooper v. State, 45 S.W.3d 77, 83 (Tex. Crim. App. 2001);
Carender v. State, 155 S.W.3d 929, 931 (Tex. App.—Dallas 2005, no pet.).


                                           2
      Here, Appellant did not obtain the trial court’s permission to appeal. And
although the trial court denied Appellant’s pretrial motion to suppress, we observe
that (1) the plea papers show that Appellant waived his right of appeal and (2) the
trial court’s certification specifically states that Appellant has no right of appeal
“including pre-trial.” Thus, the documents on file in this appeal show that Appellant
entered into a plea bargain, that his punishment was assessed in accordance with the
plea bargain, that he waived his right of appeal, and that he has no right of appeal.
Both the plea agreement and the trial court’s certification were signed by Appellant,
Appellant’s trial counsel, and the judge of the trial court. The documents on file in
this court support the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
613–14 (Tex. Crim. App. 2005). Accordingly, we must dismiss this appeal without
further action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006).
                                   This Court’s Ruling
      We grant Appellant’s motion for extension of time to file his notice of appeal.
Having granted that motion, we dismiss the appeal pursuant to Rule 25.2 of the
Texas Rules of Appellate Procedure.


                                                     PER CURIAM


March 10, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            3